Citation Nr: 0925901	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for atrophy of a portion of Muscle Group XIV of the left 
distal thigh, with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran had originally filed a claim 
for service connection for a left knee disability.  This 
claim was granted by the RO in a February 2003 rating action 
which assigned a 10 percent rating for residuals of an injury 
to the left knee with tendonitis and degenerative joint 
disease, effective October 21, 2002.  The Veteran then filed 
an appeal to the Board which confirmed the 10 percent 
evaluation.  He then appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
July 2005, granted a Joint Motion for an Order Vacating the 
Board Decision and Incorporating the Terms of this Remand 
(Joint Motion).  It was pointed out in the Joint Motion that 
consideration should be given to whether a separate rating 
should be assigned for scar or muscle damage to the left 
knee.  In September 2005, and February 2007, the Board 
remanded the Veteran's claim for an increased rating for 
residuals of the left knee injury.  In each of these 
decisions, the Board directed that RO to consider whether a 
separate evaluation was warranted for a scar or muscle damage 
to the left knee.  In August 2007, the RO granted a separate 
service-connected rating for atrophy of a portion of Muscle 
Group XIV of the left distal thigh with residual scar, and 
assigned a 10 percent evaluation, effective October 2002.

In an April 2008 decision, the Board denied the Veteran's 
claim for an increased rating for residuals of a left knee 
injury, and remanded the issue pertaining to a higher initial 
rating for atrophy of Muscle Group XIV of the left distal 
thigh with residual scar.  Thus, the only issue currently 
before the Board is the one listed on the cover page.




FINDING OF FACT

There is no more than moderate muscle damage to the Veteran's 
left thigh, and the residual scar is not painful or unstable, 
nor does it exceed 144 square inches (929 square 
centimeters).

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for atrophy of a portion of Muscle Group XIV of the 
left distal thigh, with residual scar, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.73, 
Diagnostic Code 5314, 4.118, Diagnostic Codes 7802-7805 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

This case arises from the initial award of service connection 
for residuals of an injury with left knee disability.  In 
June 2006 and July 2007 letters, the VA provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claim for a higher rating, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment for his claimed condition, and the effect that the 
conditions have on his employment and daily life.  The 
notices also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  The letters further advised the Veteran of how VA 
assigns an effective date and the type of evidence which 
impacts such.  The case was last readjudicated in May 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008); see generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  While fully compliant preadjudication notice was 
not provided, the subsequent VCAA notice letters described 
above adequately advised the Veteran of the type of 
information and evidence needed to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's statements, VA medical records, the reports of VA 
examinations, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and statements of the case, providing evidence, and 
testifying at a hearing at the RO.  He also provided argument 
concerning his symptomatology and the impact of such on his 
functioning.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 40 percent evaluation may be assigned for a severe injury 
to Muscle Group XIV:  Function:  Extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1) ; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1,2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  When moderately severe, a 30 
percent evaluation may be assigned, and when moderate a 10 
percent evaluation is assignable.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.

A 10 percent evaluation may be assigned for superficial scars 
which involve an area of 144 square inches (929 square 
centimeters), or are unstable or painful.  A superficial scar 
is one not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804 (effective August 30, 
2002).

A scar which is deep or that causes limited motion warrants a 
10 percent rating if it involves an area exceeding 6 square 
inches (39 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801.

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective August 30, 2002). 

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was filed before October, 28, 2008, the claim 
will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See 73 Fed. Reg. 54,708 
("This amendment shall apply to all applications for 
benefits received by VA on or after October 23, 2008").

When examined by the VA in February 2003, there was loss of 
subcutaneous tissue where the previous hematoma was present.  
Similarly, the September 2003 VA examination noted an 
indentation of the left knee, as if the Veteran had a soft 
tissue injury with a contusion, and that the tissues did 
degenerate during the severe swelling of the injury.

On VA orthopedic examination in March 2004, it was reported 
that muscle strength of the left leg was normal.  

The October 2005 VA examination revealed that the Veteran had 
a very pronounced delineation of the distal tendon of the 
quadriceps femoris muscles at 
the superior patellar area.  There was very slight loss of 
tissue on the lateral aspect of the left quadriceps femoris 
that was perhaps 4.0 by 4.0 centimeters and perhaps 0.5 
centimeters in depth in the lateral aspect of that group of 
muscles.  There was no tenderness above the knee.  

The Veteran was again examined by the VA in August 2007.  He 
complained that there was some weakness of the muscle in the 
distal thigh above the knee and toward the back of the knee.  
He said he noticed a problem mainly with standing and 
squatting.  An examination demonstrated mild to moderate 
subcuatenous and probably muscular loss.  It was indicated 
that the Veteran appeared to have atrophy of the distal thigh 
from the midline to lateral (estimated to be 4-6 centimeters 
in width and about the same in length), located 
lateral/adjacent to the quadriceps tendon.  The depth was 
estimated to be 0.5 centimeters.  There were no adhesions, 
and no tendon damage was noted.  There was no bone, joint or 
nerve damage.  It was reported that muscle strength and 
function were normal, except for somewhat slow movements and 
give-away weakness from 5 to 4/5 with left knee flexion.  

With respect to a scar, the Veteran denied ever having a scar 
or any wound or infection in the area.  He later said he did 
have a scar, but had no symptoms related to the scar.  An 
examination revealed a scar superolateral to the left 
patella, measuring approximately 1 centimeter in length by 
3.5 centimeters in width.  There was no pain and no adherence 
to the underlying tissue.  The examiner commented that he 
could hardly see anything left of a scar, just a cluster of 
pink macules.  There was no skin breakdown.  The examiner 
noted that there was no elevation or depression of the scar, 
and that the scar was superficial.  He did note the 
depression/atrophy of the muscle/subcutaneous tissue 
underlying the scar.  No edema or keloid formation was noted.  
There was no limitation of function due to the scar.  The 
pertinent diagnosis was atrophy of a portion of Muscle Group 
XIV, distal thigh.  

It is not disputed that the Veteran has a muscle injury 
involving Muscle Group XIV of the left thigh.  The fact 
remains, however, that a rating in excess of 10 percent is 
not warranted.  The Veteran is separately rated for the 
tendonitis and degenerative joint disease with limitation of 
motion of his left knee under Diagnostic Code 5024-5260.  
Thus, symptomatology associated with that cannot be 
considered in evaluating his muscle injury and scar.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided).  With respect to 
his muscle injury and scar, the October 2005 VA examination 
demonstrated only very slight loss of tissue.  The tissue 
loss was described as mild to moderate on the most recent VA 
examination.  While atrophy is present, the clinical evidence 
establishes that the muscle injury is not more than moderate.  
Muscle strength and function was noted as normal, except for 
some slowness and give-away weakness.  Such findings are 
consistent with no more than moderate muscle injury.  

In addition, the Board points out that the scar is 
superficial, barely visible, approximately 3.5 square 
centimeters, and not painful.  Moreover, there was no skin 
breakdown and no functional impairment as a result of the 
scar.  Thus, there is no basis for a separate rating based on 
the scar.  The Board emphasizes that the Veteran has denied 
having any symptoms associated with the scar.

The evidence supporting the Veteran's claim consists of his 
statements regarding the severity of the muscle injury.  In 
contrast, the Board concludes that the medical findings of 
record are of greater probative value than his statements.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for atrophy of a portion of Muscle 
Group XIV of the left distal thigh, with residual scar

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's muscle atrophy with residual scar.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for atrophy of 
a portion of Muscle Group XIV of the left distal thigh, with 
residual scar is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


